DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed May 28, 2021, with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The previous 35 U.S.C. 102(a)(1) rejections of claims 1-10 and 12-20 and the previous 35 U.S.C. 103 rejection of claims 11 have been withdrawn. 

Allowable Subject Matter
3.	Applicant has added claim 21.
4.	Claims 1 to 21 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Smilde (U.S. Pat. Pub. 2016/0291481) fails to anticipate or render obvious a method comprising:  by a hardware computer system, determining a value, based on patterning process parameter values determined from the detected representations and based on the intentional different physical configurations, to setup, monitor, or correct a measurement recipe for determining the patterning process parameter, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Claim 9 is allowed because the closest prior art, Smilde (U.S. Pat. Pub. 2016/0291481) fails to anticipate or render obvious a method comprising: by a hardware computer system, determining a value, based on patterning process parameter values determined from the detected representations 
Claim 16 is allowed because the closest prior art, Smilde (U.S. Pat. Pub. 2016/0291481) fails to anticipate or render obvious a method comprising: forming, using the transferred pattern, at least part of a metrology target having three or more design of experiment (DoE) target areas, wherein each design of experiment (DoE) target area is associated with a different type of a certain same patterning process parameter, each patterning process parameter type measuring a respective change in the physical configuration of the associated design of experiment (DoE) target area, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 20 is allowed because the closest prior art, Smilde (U.S. Pat. Pub. 2016/0291481) fails to anticipate or render obvious a computer program product comprising a non-transitory computer-readable medium having instructions therein, the instructions, when executed by a computer system, configured to cause the computer system to at least: determine a value, based on patterning process parameter values determined from the detected representations and based on the intentional different physical configurations, to setup, monitor or correct a measurement recipe for determining the patterning process parameter, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 21 is allowed because the closest prior art, Smilde (U.S. Pat. Pub. 2016/0291481) fails to anticipate or render obvious a patterning device pattern comprising: the metrology target pattern comprising three or more design of experiment (DoE) target areas, wherein each DoE target area is associated with a different type of a certain same patterning process parameter, each patterning process parameter type measuring a respective change in the physical configuration of the associated 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL D LEE/               Primary Examiner, Art Unit 2862                                                                                                                                                                                         	6/4/2021